Title: To Thomas Jefferson from Pierre Chouteau, 2 March 1805
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     St. Louis le deux mars 1805
                  
                  Depuis ma derniere lettre partie d’ici le seize de ce mois J’ai eprouvé un bien grand malheur dans la nuit du Jeudy au vendredy quinze ma maison et tout ce qu’elle renfermoit a eté detruite par le feu et J’ai vu en une heure de tems les flammes devorer le produit de vingt cinq années d’un travail assidu apeine ai je pu sauver ma famille et une petite partie de mes papiers, tout le reste n’est plus, cette perte que je ne pourrai jamais reparer m’a affecté vivement plutot pour ma femme et mes enfans que pour moi même; mais plein de confiance dans l’interet que vous avez bien voulu me temoigner et que je m’efforcerai toute ma vie de meriter Je me flatte que mes enfans trouveront dans vous un protecteur et qu’ils pourront par votre secours se creer une fortune que je n’ai plus l’espoir de leur laisser. Presque tous Les objets que j avois aux Etats Unis sont peris dans l’incendie j’en envoye un etat exact à Mr Le general Dearborn, ce malheur, Monsieur, ne m’a pas distrait un instant des devoirs que j’ai a remplir et aujourd’hui J’y mettrai plus de zele et d’exactitude que jamais. 
                  Les nouvelles que j’avois reçu indirectement de Mr Le Capne Lewis et que je vous ai annoncé par ma derniere Lettre se sont trouvées véritables, un Negociant de cette ville qui a hiverné au village des Mahas a ecrit par un exprès que Mr Le Capne Lewis etoit arrivé avant Les glaces et sans aucun accident facheux a environ cinquante Lieues au dessus des Mandanes; Je ne doute pas qu’avant peu je ne recoive de ses lettres par les hommes de cette ville qui ont monté avec lui et qui doivent Le quitter en cet endroit. Les Bruits que differentes nations sauvages se preparent à la guerre continuent a Se repandre et donnent beaucoup d’inquietudes aux habitans éloignés il n’y a pourtant aucune information certaine de leurs mauvaises intentions mais pour ne negliger aucuns des moyens en mon pouvoir pour connoitre la Vérité, Je vais envoyer L’interprete des nations sauvages, homme sur et prudent, à la riviere des Moens où je sais par oui dire qu’il existe un rassemblement de sakias, renards, sioux et Ayouas, s’il ne peut savoir d’eux mêmes qu’els sont leurs desseins il m’informera toujours si ce rassemblement existe et quelle route ils prennent, mais je persiste toujours a croire que ces Bruits sont sans fondement de respectables habitans etablis sur le Mississipy près la prairie du chien ne nous en ayant donne aucun avis. Je Vous ai donné avis par ma derniere lettre du Meurtre d’un francois chasseur sur la riviere des arckansas commis par un parti d’osages, Le Chef de cette nation Les Cheveux Blancs m’a fait ecrire à ce Sujet la lettre ci jointe elle vous temoignera sa bonne volonté mais son autorité sur sa nation se trouve bien diminuée par les dissenssions qui existent entre eux et qui finiront peutêtre par une guerre dont les suites ne peuvent que nous être funestes pour l’eviter et retablir entre eux une harmonie necessaire je partirai vers le quinze de Mars et tacherai de reunir la bande sous les ordres du chef les cheveux blancs avec celle sous le chef La grande piste actuellement sur la riviere des Arkansas. Je tacherai aussi de retablir la paix entre les petits osages et les kances, ces deux nations se sont fait depuis peu reciproquement beaucoup de mal et je crains que dans le desordre que la guerre entraine avec elle surtout parmi les nations sauvages notre commerce dans le missoury n’en souffre beaucoup: mon but dans ce voyage sera aussi de faire rendre justice aux fils du colel Boon respectable habitant de ce District. Ces Jeunes gens etant en chasse pres la riviere des grands osages ont été entierement pillés par un parti de petits osages, ils m’ont fait leur rapport et m’ont remis un etat de ce qu’ils ont perdu, et que je leur ferai rendre; mais dans leurs effets il se trouve du castor marqué par eux, que je sais avoir été acheté par un traiteur blanc, Je crois que pareillement il doit leur etre rendu, car si des blancs se permettent d’acheter des Indiens les depouilles òu les pelleteries reconnues appartenir à d’autres blancs ce seroit encourager les sauvages au pillage en leur offrant la facilité de se defaire des objets volés et un tel abus pourroit avoir les suites les plus dangereuses.
                  J’ai eu le malheur de perdre dans l’incendie tous Les objets que j’avois aux Etats Unis, ainsi que ceux que j’avois été obligé de me procurer je n’ai trouvé dans les Decombres que des restes de Medailles a moitié fondues et incapables de servir: J’ai aussi perdu mon brevet avec les ordres et instructions qui m’avoient eté remises, Je prie par ce même courier Mr Le general Dearborn de m’envoyer un nouveau brevet et une nouvelle expedition de ces ordres et instructions, en ayant besoin journellement, hier même Mr Le capne Amos Stoddart m’ayant fait part d’un projet concerté entre lui et Mr Le capne Lewis avant son depart, de conduire des chefs sioux a Federal City je m’y suis expressement opposé, mes ordres etant de ne permettre le depart d’aucuns chefs de nations sauvages pour le siege du gouvernement sans en avoir auparavant obtenu une permission speciale, en M’opposant aux desirs du capne Stoddart il eut eté satisfaisant pour moi de lui communiquer les ordres qui me dictoient imperieusement ma conduite a cet egard: Je crois devoir en même tems vous communiquer mes ideés a ce sujet; Les differentes nations sauvages qui nous entourent sont disposées a être jalouses les unes des autres, Dans la Supposition que le gouvernement juge à propos de faire venir a Federal City les chefs de quelques Nations, je pense qu’il seroit en même tems economique et prudent de reunir en un seul voyage plusieurs chefs de differentes Nations.
                  Secondement d’entreprendre ce voyage en Automne, la saison des froids étant plus avantageuses et plus saine pour ces Nations du Nord et enfin de prendre les moyens les plus prudens pour contenir dans une route Longue et penible ces Sauvages insubordonnés dont il faut parfaitement connoitre l’esprit pour les maintenir dans l’ordre sans pourtant les indisposer, connoissances qui ne s’acquierent que par une longue habitude avec eux. Ces Reflexions doivent s’appliquer plus encore aux Sioux qu’aux autres nations; ces indiens etant moins civilisés que ceux moins eloignés, demandent des soins eclairés pour les guarantir du decouragement et de tous autres accidents qu’il est essentiel de prevoir et d’eviter, car la nation des Sioux se porteroit peutêtre a des excès funestes si tous leurs chefs ne revenoient pas chez eux satisfaits et contens.
                  Si les Chefs de ces nations arrivent a st Louis avant que j’aye reçu des ordres à ce sujet, je prendrai sur moi de les renvoyer avec quelques presens en les engageant a revenir cet automne, epoque a la quelle je saurai surement Les intentions du gouvernement, si elles sont que quelques chefs de plusieurs nations soyent conduit a Federal City je suis pret a executer les ordres que je recevrai et a les y conduire moi même si le gouvernement le juge convenable.
                  Les derniers papiers publics arrivés des Etats Unis expriment le voeu de la plupart des Etats pour le chef du gouvernement dans mon voyage il m’avoit été facile de le connoitre d’avance, heureux sont les Etats Unis heureux je suis moi même dans mon malheur d’avoir eu L’honneur de vous connoitre et de vous inspirer un interet qui dans ce moment est mon unique ressource
                  J’ai L’honneur d’etre avec le plus profond respect Monsieur Votre très humble et très obeissant serviteur.
                  
                     Pre. Chouteau 
                     
                  
               